Citation Nr: 1133087	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  96-44 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lung disability, to include asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to November 1969, including service in the Republic of Vietnam.

This matter initially came before the Board of Veterans' Appeals (Board) from a June 1996 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied entitlement to service connection for asthma.

In September 2003, January 2008, and April 2010 the Board remanded this matter for further development.

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

As the Board is granting the claim for service connection for a lung disability, the issue of entitlement to a TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam War era.

2.  The Veteran's current lung disability is the result of an in-service disease or injury.


CONCLUSION OF LAW

The criteria for service connection for a lung disability, namely asthma, are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

As the Board is granting the claim for service connection for a lung disability, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease,  ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202-53,216, 53,205 (Aug. 31, 2010).   

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Medical records reveal that the Veteran has been diagnosed as having various lung disabilities.  For example, an October 2010 VA examination report indicated diagnoses of asthma and bronchiecstasis.  Thus, a current lung disability has been demonstrated.

As the Veteran served in Vietnam he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  However, as his currently diagnosed lung disability is not a condition listed in 38 C.F.R. § 3.309(e), presumptive service connection on the basis of his exposure to herbicides is not warranted.  38 C.F.R. § 3.309(e); see also 68 Fed. Reg. 27,630-41 (May 20, 2003) (stating that the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted).  

Nevertheless, there are conflicting medical opinions as to whether the Veteran's current lung disability is related to in-service herbicide exposure.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

A March 2001 examination report from Carolina Internal Medicine Associates, P.A. includes an opinion that the Veteran's exposure to herbicides in service could not be ruled out as the cause of his respiratory problems.  No further explanation or reasoning for this opinion was provided.

A May 2007 VA examination report includes an opinion that it was possible that the Veteran's asthma was related to herbicide exposure in service.  This opinion was based on the fact that although Agent Orange was not very well known to cause asthma, herbicides were well known to cause pulmonary toxicity.  The Veteran had no problems prior to service, his problems started after exposure to Agent Orange, and he may have also been exposed to other herbicides in service.

The Veteran was afforded a second VA examination in April 2009 by the same physician who had conducted the May 2007 VA examination.  The examiner opined that it was likely ("more than 50% likely") that the Veteran's asthma was related to in-service herbicide exposure.  He again reasoned that although Agent Orange was not very well known to cause asthma, herbicides were well known to cause pulmonary toxicity, the Veteran had no problems prior to service, and he developed problems after exposure to Agent Orange.  Furthermore, he explained that large and ongoing exposures to herbicides could cause asthma and pulmonary symptoms within days to months.  The Veteran had reported that his asthma was first diagnosed in 1970, but there was no clinical evidence of that fact.  Regardless, even if his asthma was not diagnosed until 1980, it was still likely ("more than 50% possible")  that he had mild asthma for many years which became worse in 1980.

The October 2010 VA examination report includes an opinion that it was not likely ("less likely than not") that the Veteran's asthma was caused by service.  The physician who conducted the examination reasoned that the Veteran had not experienced any prolonged exposure to aerosolized or particulate matter during his time in Vietnam, and although he and his family had attested to the fact that he had been symptomatic since service, there was no medical treatment for asthma during service.  

However, the examiner also opined that based upon a review of the Veteran's medical records and his reports, his asthma was incurred within a year following his discharge from service.  This opinion was based on the fact that it was reasonable to suppose that he was able to manage his asthma on an over the counter basis for the interim time between his discharge from service and when he was formally diagnosed with asthma in 1980.  Furthermore, it was likely ("at least as likely as not") that his occupational exposure to leather fumes during the period from 1976 to 1985 contributed to his more severe course of illness in those years, which was manifested by more physician and emergency room visits.

The March 2001 and May 2007 opinions are of little, if any, probative weight because they are general and speculative in nature.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

The October 2010 opinion is also inadequate because it is, at least in part, based upon an inaccurate history.  Although the examiner reasoned that the Veteran had not experienced any prolonged exposure to aerosolized or particulate matter during his time in Vietnam, there was no acknowledgement or discussion of the Veteran's presumed exposure to herbicides in service.  As the examiner's opinion was based on an inaccurate history, it is inadequate and of no probative value.  Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). 

The April 2009 opinion, however, is accompanied by a detailed rationale which is consistent with the evidence of record.  Thus, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The only adequate medical opinion as to the etiology of the Veteran's currently diagnosed lung disability is that it is related to service.  As the weight of the evidence indicates that this disability is related to the Veteran's in-service herbicide exposure and resolving reasonable doubt in his favor, service connection is granted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.
 

ORDER

Entitlement to service connection for a lung disability, namely asthma, is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


